Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
Applicant’s submission filed 04/27/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-10 are currently pending. 
Response to Arguments
With regard to the specification objection:
Applicant has amended the title to reflect the invention.  Acceptance of the title is reflected in the attached bib datasheet.

With regard to the claim interpretations:
Applicant has amended the claims to remove  the term “means” from the claim language and provided structural descriptions that do not invoke a means plus function interpretation.  The 112(f) claim interpretations are withdrawn.

With regard to the 112(b) rejection:
Applicant has amended Claims 1 & 6 to resolve the clarity of the inspection site input means, location point and details of the autonomous flight.  The 112(b) rejection of the claims is withdrawn.  

Applicant has amended Claims 3 & 8 to address the clarity of “a position obtaining means” and has removed the term unclear term “a total station”.  The 112(b) rejection of the claims is withdrawn.  

With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1-10 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant has added new limitations regarding the mobility of the robot inspection device that require additional search and consideration.

Applicant’s arguments and amendments with regard to Claims 1-10 have been considered in light of the new reference in further view of Tanigawa an in further view of Bethke and Soeda.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Drawings
The drawings are objected to because Claims 1, 6 & 10 have added detail on structure that is not depicted in the figures.  The structural addition to the claims of a mobile robot inspection unit with a percussion inspection unit needs a figure to reflect the added features. A rendering of the claimed structure is required to provide clear guidance on the structure.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa (US 20160378105; “Tanigawa”) in view of Bethke (US 20170192418: “Bethke”).
Claim 1. Tanigawa discloses an inspection system (Fig. 37)[0354-0355], comprising: a mobile robot device (Figs. 35-37:  inspection drone 107); a user interface device (Fig. 37: remote device 207 with input device 21) and a position obtaining unit [0407] configured to obtain a current position [0407: The inspection robot 107 may further include a position measurement unit that measures the position of the inspection robot 107. The position measurement unit is, for example, a GPS (Global Positioning System) or a gyrosensor and measures the position of the inspection robot 107. The position of the inspection robot 107 is expressed, for example, by latitude, longitude, altitude, and a tilt angle] of the mobile robot device (Figs. 35-37:  inspection drone 107) wherein the mobile robot device (Figs. 35-37:  inspection drone 107); includes: an inspection unit (Figs. 35-37: inspection unit 31) including, at least, a percussion unit (Fig. 35 & 36: percussion unit 310 part of 31)[0355], the inspection unit (Figs. 35-37: inspection unit 31) being configured to inspect whether or not each of a plurality of inspection sites [0080:  The remote-operated working device may be arranged such that the predetermined work is inspection of a target to be inspected that is in a remote place; and the working unit includes at least one of a camera, an infrared camera, and a hammering inspection device] is an anomalous site by hitting each inspection site  (Figs. 35 -37: inspection unit 31) using the percussion unit (Fig. 35 & 36: percussion unit 310 part of 31)[0355], a flying unit (Fig. 35: propellers 10 and flight control 14 & 15) configured to fly  [0112] the mobile robot device (Fig. 35:  inspection robot 107(Figs. 35-37:  inspection drone 107)and an autonomous control unit  (Fig. 37: remote control unit 207) configured to control  [0129-0130: instructions from 207 to communication unit 13] & [0112: The movement control unit 14 controls movement of the cleaning robot 101 and moves the cleaning robot 101 in accordance with an operator's operation. The movement control unit 14 generates a driving signal for driving the plurality of propellers 10 on the basis of the input signal supplied from the communication unit 13 and then supply the generated driving signal to the propeller driving unit 15] the flying unit (Fig. 35: propellers 10 and flight control 14 & 15) so that the mobile robot device (Figs. 35-37:  inspection drone 107) and 3Application No. 16/305,724Docket No.: 2209858.00152US1Amendment dated April 27, 2022 Reply to Office Action of February 16, 2022wherein the user interface device (Fig. 37: remote device 207 with input device 21) includes: an inspection site input unit (Fig. 37: input unit 21)[0104] configured to receive input of the locations of the plurality of inspection sites by a user [0408:  The remote control 207 may further include a position measurement instruction unit that accepts user's input of a position measurement instruction for measuring an inspected position. The communication unit 23 transmits, to the inspection robot 107, a position measurement instruction signal for measuring the inspected position]; and an inspection result recording unit (Fig. 37:  data storage 21) configured to record both the locations of the plurality of inspection sites and outputs of the inspection unit (Figs. 35-37: inspection unit 31) for the locations [0408:  device position information indicative of the position of the inspection robot 107 measured by the position measurement unit as inspected position information indicative of the inspected position. The communication unit 23 of the remote control 207 causes the received inspected position information to be stored in the data storage unit 42 in association with hit sound data and image data obtained immediately before the position measurement instruction from the user is accepted. This makes it possible to store the position of an abnormal portion found in the target to be inspected].  Tanigawa does not explicitly disclose:

a map creation unit configured to generate map data, which indicates a positional relation between the current position of the mobile robot device and the plurality of inspection sites specified via the user interface device, based on location points of the specified inspection sites and on a location point of the current position and generating a series of flight paths along which the mobile robot device is to be piloted to the plurality of inspection sites based on the location points of the current position and the plurality of inspection sites, and the map data obtained by the position obtaining unit and where the mobile robot device autonomously travels to each location point at which each inspection of the plurality of inspection sites is executable with the inspection.

Bethke teaches an unmanned aerial vehicle (UAV), an operator can quickly and safely obtain detailed image and/or other sensor data of structures. By working with a UAV, the operator can initiate an automatic scanning process of identified structures [0003].  Bethke further teaches a map creation unit (Fig. 12:  application engine 110) configured to generate map data [0077:  yield a map that is correctly geo-registered in the local area, and this map could then be used to accurately set the locations of the inspection columns (that is, the safe location, inspection location) and tower center without having to physically place the vehicle at the desired locations], which indicates a positional relation between the current position of the mobile robot device (Fig. 2: UAV 100)   and the plurality of inspection sites specified via the user interface device (Fig. 5: 529)[0092:  Also, the UAV computer system may log RSSI and geospatial location around a tower and antennas to generate a 3D coverage map of the tower. For example, the UAV may receive a flight plan to fly a pattern of certain distance from the radios on the tower structure], based on location points of the specified inspection sites [0019:  The operator can determine additional information, including location information identifying a centroid of the structure (e.g., the operator can utilize satellite imagery or map data to identify a GPS coordinate). After the operator provides the location information (e.g., by entering the above location information for storage in the user device), the user device can provide the information to the UAV] and on a location point of the current position and generating a series of flight paths [0035: As described above, the user device 110 can determine flight information 114 describing a flight plan, and the UAV 100 can perform a vertical inspection in accordance with the flight plan] along which the mobile robot device (Fig. 2: UAV 100) is to be piloted to the plurality of inspection sites based on the location points of the current position and the plurality of inspection sites [0039:  An operator can place the UAV 100 near the structure at, or near, the safe take-off location, and the application engine 102 can effect the specified flight plan], and the map data obtained by the position obtaining unit (Fig. 5:  550) and where the mobile robot device (Fig. 2: UAV 100)  autonomously travels to each location point at which each inspection of the plurality of inspection sites is executable with the inspection [0098:  The mission module 529 processes the flight plan, waypoints, and other associated information with the flight plan. The mission module 529 works in conjunction with the flight control module. For example, the mission module may send information concerning the flight plan to the flight control module, for example lat/long waypoints, altitude, flight velocity, so that the flight control module can autopilot the UAV].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bethke’s positioning, flight plan, and automated processing and flight control system with Tanigawa’s flight control system because the pre-planned flight plans flight control system because autonomous flight control improves inspection efficiency and flight accuracy using pre-planned test scenarios to ensure the structure to be monitored is fully assessed and collisions with the structure are avoided and increases personnel safety by inspecting hazardous areas [Bethke 0002-0003].

Claim 6. Tanigawa discloses a mobile robot device (Figs. 35-37: inspection device 107) to be used together with a user interface device (Fig. 37: remote device 207 with input device 21) and a position obtaining unit [0407] configured to obtain a current position of the mobile robot device (Figs: 35-37 inspection robot 107) [0407: The inspection robot 107 may further include a position measurement unit that measures the position of the inspection robot 107. The position measurement unit is, for example, a GPS (Global Positioning System) or a gyrosensor and measures the position of the inspection robot 107. The position of the inspection robot 107 is expressed, for example, by latitude, longitude, altitude, and a tilt angle], the mobile robot device (Figs: 35-37 inspection robot 107) comprising: an inspection unit (Figs. 35-37: inspection unit 31) including, at least, a percussion unit (Fig. 5 & 36: percussion unit 310 part of 31)[0355], the inspection unit (Figs. 35-37: inspection unit 31) being configured to inspect whether or not each of a plurality of inspection sites is an anomalous site by hitting each of the inspection sites [0092:  Since the position inspected by the remote-operated working device can be managed in association with at least one of the image identification information, the infrared image identification information, and the hit sound identification information, it is possible to easily specify a position of the target to be inspected that has an abnormality] using the percussion unit (Fig. 35 & 36: percussion unit 310 part of 31)[0355]; a flying unit configured to fly [0112] the mobile robot device (Figs. 35-37:  inspection drone 107);  the mobile robot 5Application No. 16/305,724Docket No.: 2209858.00152US1Amendment dated April 27, 2022Reply to Office Action of February 16, 2022device (Figs. 35-37:  inspection drone 107) travels to each location point at which each inspection [0012] of the plurality of inspection sites is executable (Figs. 38-39: steps 174-194) with the inspection unit (Figs. 35-37: inspection unit 31)[0408].
a map creation unit configured to generate map data, which indicates a positional relation between the current position of the mobile robot device and the plurality of inspection sites specified via the user interface device, based on location points of the specified inspection sites and on a location point of the current position obtained by the position obtaining unit; and an autonomous control unit configured to control the flying unit by generating a series of flight paths along which the mobile robot device is to be piloted to the plurality of inspection sites based on the location points of the current position and the plurality of inspection sites, and the map data so that the mobile robot 5Application No. 16/305,724Docket No.: 2209858.00152US1 Amendment dated April 27, 2022 Reply to Office Action of February 16, 2022 device autonomously travels to each location point at which each inspection of the plurality of inspection sites is executable with the inspection unit.

Bethke teaches an unmanned aerial vehicle (UAV), an operator can quickly and safely obtain detailed image and/or other sensor data of structures. By working with a UAV, the operator can initiate an automatic scanning process of identified structures [0003].  Bethke further teaches a map creation unit (Fig. 12:  application engine 110) configured to generate map data [0077:  yield a map that is correctly geo-registered in the local area, and this map could then be used to accurately set the locations of the inspection columns (that is, the safe location, inspection location) and tower center without having to physically place the vehicle at the desired locations], which indicates a positional relation between the current position of the mobile robot device (Fig. 2: UAV 100)   and the plurality of inspection sites specified via the user interface device (Fig. 5: 529)[0092:  Also, the UAV computer system may log RSSI and geospatial location around a tower and antennas to generate a 3D coverage map of the tower. For example, the UAV may receive a flight plan to fly a pattern of certain distance from the radios on the tower structure], based on location points of the specified inspection sites [0019:  The operator can determine additional information, including location information identifying a centroid of the structure (e.g., the operator can utilize satellite imagery or map data to identify a GPS coordinate). After the operator provides the location information (e.g., by entering the above location information for storage in the user device), the user device can provide the information to the UAV] and on a location point of the current position and generating a series of flight paths [0035: As described above, the user device 110 can determine flight information 114 describing a flight plan, and the UAV 100 can perform a vertical inspection in accordance with the flight plan] along which the mobile robot device (Fig. 2: UAV 100) is to be piloted to the plurality of inspection sites [0077] based on the location points of the current position and the plurality of inspection sites [0039:  An operator can place the UAV 100 near the structure at, or near, the safe take-off location, and the application engine 102 can effect the specified flight plan], and the map data obtained by the position obtaining unit (Fig. 5:  550) and where the mobile robot device (Fig. 2: UAV 100)  an autonomous control unit  (Fig. 5: 529 & 530) configured to control the flying unit by generating a series of flight paths [0098:  The mission module 529 processes the flight plan, waypoints, and other associated information with the flight plan. The mission module 529 works in conjunction with the flight control module. For example, the mission module may send information concerning the flight plan to the flight control module, for example lat/long waypoints, altitude, flight velocity, so that the flight control module can autopilot the UAV] along which the mobile robot device (Fig. 2: UAV 100) is to be piloted to the plurality of inspection sites [0077:  map could then be used to accurately set the locations of the inspection columns (that is, the safe location, inspection location) and tower center without having to physically place the vehicle at the desired locations] based on the location points of the current position and the plurality of inspection sites [0072:  The UAV travels to subsequent safe locations and performs inspections (block 408). The UAV travels at the global minimum safe altitude between safe locations, and performs inspections as described above], and the map data [0101] so that the mobile robot 5Application No. 16/305,724Docket No.: 2209858.00152US1 Amendment dated April 27, 2022 Reply to Office Action of February 16, 2022 device autonomously travels [0098] to each location point at which each inspection of the plurality of inspection sites is executable with the inspection unit [0098:  The mission module 529 processes the flight plan, waypoints, and other associated information with the flight plan. The mission module 529 works in conjunction with the flight control module. For example, the mission module may send information concerning the flight plan to the flight control module, for example lat/long waypoints, altitude, flight velocity, so that the flight control module can autopilot the UAV].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bethke’s positioning, flight plan, and automated processing and flight control system with Tanigawa’s flight control system because the pre-planned flight plans flight control system because autonomous flight control improves inspection efficiency and flight accuracy using pre-planned test scenarios to ensure the structure to be monitored is fully assessed and collisions with the structure are avoided and increases personnel safety by inspecting hazardous areas [Bethke 0002-0003].
Claims 2 & 7. Dependent on respectively an inspection system according to claim 1 and a mobile robot device according to claim 6.    Tanigawa further discloses the inspection unit (Figs. 35-37: inspection unit 31) further includes [0407:  The inspection robot 107 may further include a position measurement unit that measures the position of the inspection robot 107. The position measurement unit is, for example, a GPS (Global Positioning System) or a gyrosensor and measures the position of the inspection robot 107. The position of the inspection robot 107 is expressed, for example, by latitude, longitude, altitude, and a tilt angle], in addition to the percussion unit (Fig. 35 & 36: percussion unit 310 part of 31)[0355], at least one of a visible-light camera (Figs. 35-37:   a first pressure sensor 311, a second pressure sensor 312, a third pressure sensor 313, a fourth pressure sensor 314, and a camera 317].

Claims 3 & 8.  Dependent on respectively an inspection system according to claim 1 and a mobile robot device (Figs. 35-37:  inspection drone 107) according to claim 6. Tanigawa further discloses the position obtaining unit [0407: The inspection robot 107 may further include a position measurement unit that measures the position of the inspection robot 107. The position measurement unit is, for example, a GPS (Global Positioning System) or a gyrosensor and measures the position of the inspection robot 107. The position of the inspection robot 107 is expressed, for example, by latitude, longitude, altitude, and a tilt angle] includes and a Global Positioning System (GPS) receiver [0407], and wherein at least some components of the position obtaining unit are mounted on the mobile robot device (Figs. 35-37:  inspection drone 107)[0407].  

Claims 4 & 9.  Dependent on respectively an inspection system according to claim 1 and a mobile robot device according to claim 6. Tanigawa further discloses the percussion unit (Fig. 35 & 36: percussion unit 310 part of 31)[0355] includes: a hammer [0359: The hammer 315 is disposed at a center of the surface of the inspection tool 31 that makes contact with the target to be inspected] to be bumped against each of the inspection sites [0359]; an actuator (318) configured to drive (Figs. 38 & 39: S177) the hammer [393:  the hammer driving unit 318 drives the hammer 315 to hit the target to be inspected. The microphones 316 pick up hit sound obtained when the hammer 315 hits the target to be inspected. The microphones 316 convert the analog hit sound thus picked up into digital hit sound data and then supplies the hit sound data to the communication unit 13] & [0372:  The communication unit 13 receives an inspection start signal for starting hammering inspection. In a case where the inspection start signal has been received by the communication unit 13, the hammer driving unit 318 drives the hammer 315 to hit the target to be inspected. The microphones 316 pick up hit sound obtained when the hammer 315 hits the target to be inspected. The microphones 316 convert the analog hit sound thus picked up into digital hit sound data and then supplies the hit sound data to the communication unit 13. The camera 317 takes an image of the target to be inspected and then supplies image data thus obtained to the communication unit 13] so that the hammer is bumped against each of the inspection sites [0372:  the hammer driving unit 318 drives the hammer 315 to hit the target to be inspected. The microphones 316 pick up hit sound obtained when the hammer 315 hits the target to be inspected. The microphones 316 convert the analog hit sound thus picked up into digital hit sound data and then supplies the hit sound data to the communication unit 13]; and a percussion sensor (316)[0360:  The microphone 316 is disposed in the vicinity of the hammer 315 and picks up hit sound obtained when the hammer 315 hits the target to be inspected. Note that the hammering inspection device 310 include two microphones 316, but the number of microphones 316 is not limited in particular] configured to measure an impact of the bump of the hammer against the inspection sites [0373:  The communication unit 13 transmits, to the remote control 207, the hit sound data obtained by the microphones 316. Furthermore, the communication unit 13 transmits, to the remote control 207, the image data obtained by the camera 317].  

Claim 10. Tanigawa discloses an inspection method (Figs. 38-39), comprising the steps of: receiving, by a user interface device (Fig. 37: remote device 207 with input device 21), input for specifying [0124-0125] each of a plurality of inspection sites [0104]; causing a mobile robot device (Figs. 35-37:  inspection drone 107) to fly and travel [0112:  Note that the movement control unit 14 may detect a change of a flight attitude in accordance with output from a triaxial gyrosensor (not illustrated) and a triaxial acceleration sensor (not illustrated) and automatically control movement of the cleaning robot 101 so that the flight attitude is stable] to each location point of the inspection sites [0104] [0124-0125], and inspecting (Figs. 38 & 39:  steps S175-S194) each of the inspection sites with one or a plurality of inspection units (Figs. 35-37: inspection unit 31), which include a percussion unit (Fig. 35 & 36: percussion unit 310 part of 31)[0355] provided in the mobile robot device (Figs. 35-37:  inspection drone 107)[0386].  Tanigawa does not explicitly disclose:
a mobile robot device to autonomously fly and travel to each location point of the inspection sites, by generating a series of flight paths along which the mobile robot device is to be piloted to the plurality of inspection sites based on location points of a current position of the mobile robot device and the plurality of inspection site.


an autonomous control unit (Fig. 5: 529 & 530) configured to control the flying unit (Fig. 35: propellers 10 and flight control 14 & 15) by generating a series of flight paths [0098:  The mission module 529 processes the flight plan, waypoints, and other associated information with the flight plan. The mission module 529 works in conjunction with the flight control module. For example, the mission module may send information concerning the flight plan to the flight control module, for example lat/long waypoints, altitude, flight velocity, so that the flight control module can autopilot the UAV] along which the mobile robot device (Fig. 2: UAV 100) is to be piloted to the plurality of inspection sites [0077:  map could then be used to accurately set the locations of the inspection columns (that is, the safe location, inspection location) and tower center without having to physically place the vehicle at the desired locations] based on the location points of the current position and the plurality of inspection sites [0072:  The UAV travels to subsequent safe locations and performs inspections (block 408). The UAV travels at the global minimum safe altitude between safe locations, and performs inspections as described above], and the map data [0101] so that the mobile robot    Reply to Office Action of February 16, 2022device (Fig. 2: UAV 100) autonomously travels to each location point at which each inspection of the plurality of inspection sites is executable with the inspection unit [0098:  The mission module 529 processes the flight plan, waypoints, and other associated information with the flight plan. The mission module 529 works in conjunction with the flight control module. For example, the mission module may send information concerning the flight plan to the flight control module, for example lat/long waypoints, altitude, flight velocity, so that the flight control module can autopilot the UAV].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bethke’s positioning, flight plan, and automated processing and flight control system with Tanigawa’s flight control system because the pre-planned flight plans flight control system because autonomous flight control improves inspection efficiency and flight accuracy using pre-planned test scenarios to ensure the structure to be monitored is fully assessed and collisions with the structure are avoided and increases personnel safety by inspecting hazardous areas [Bethke 0002-0003].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa in view of Bethke in further view of Soeda (JP 2016205900: “Soeda”).

Claim 5.  Dependent on an inspection system according to claim 4. Tanigawa further discloses the percussion sensor (Figs. 316)[0360:  The microphone 316 is disposed in the vicinity of the hammer 315 and picks up hit sound obtained when the hammer 315 hits the target to be inspected. Note that the hammering inspection device 310 include two microphones 316, but the number of microphones 316 is not limited in particular]  includes at least one of a microphone (Figs. 35-37: microphone 316) configured to collect a sound that is issued when the hammer  (Figs. 35-37: hammer 315)  is bumped against each of the inspection sites [0359:  The hammer 315 is disposed at a center of the surface of the inspection tool 31 that makes contact with the target to be inspected. A recess is formed at the center of the surface of the inspection tool 31 that makes contact with the target to be inspected, and the bar-like hammer 315 is disposed in the recess. The hammer 315 is movable forward and backward (in a horizontal direction) and hits the target to be inspected by protruding from the recess].  Tanigawa does not explicitly disclose:
a vibration sensor configured to measure vibration that is caused when the hammer is bumped against each of the inspection sites.

Soeda teaches a state evaluation device for an inspection object for evaluating the state of the inspection object, and a striking portion for striking the surface of the inspection object with a striking hammer [0005] detecting microphones 22A&B and vibration sensor 24. Soeda further teaches a vibration sensor (Fig. 3: vibration sensor 24) configured to measure vibration [0012: As shown in FIG. 3, the striking hammer vibration sensor 24 is attached to the striking hammer 28, detects the vibration of the striking hammer 28 generated by the striking of the striking hammer 28] that is caused when the hammer (Fig. 3:  hammer 28) is bumped against each of the inspection sites [0005:  evaluating the state of the inspection object, and a striking portion for striking the surface of the inspection object with a striking hammer].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Soeda’s vibration sensor and microphone sensor detection arrangement and processing with Tanigawa’s microphone detection and processing because adding the vibration sensor improves the accuracy in determining an abnormality in a monitored object by combining acoustic and vibration analysis [0041 Soeda].


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856